Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 14 February 2020, in which claims 2-5, 7-8, 11-14, 16-21, 23 have been amended, and claims 6, 15, 22 have been cancelled, is acknowledged.
Claims 1-5, 7-14, 16-21, 23 are pending in the instant application.
Claims 1-5, 7-14, 16-21, 23 are subject of a restriction requirement.
Priority
The instant application is a National Stage entry of International Application No. PCT/US2018/046767, filed on 14 August 2018, which claims priority from U.S. Provisional Patent Applications No. 62/545,154, filed on 14 August 2017; 62/545,118, filed on 14 August 2017; and 62/654,698, filed on 9 April 2018.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
disease, disorder, or condition associated with an inflammatory response or an immune response to be treated, 
patient population suffering from a specific disease to be administered itaconate, malonate, or a derivative thereof in the method of treatment,
itaconate, malonate, or a derivative thereof to be administered in the method of treatment.

 	These species are independent or distinct because, for example, the genus of itaconate, malonate, or a derivative thereof to be administered in the method of treatment encompasses a large number of derivatives of irtaconate, malonate, including but not limited to compounds of formula I or of formula II of instant claims 7-11, each requiring a different search and a different classification based on the combination of structural elements.
 Thus, the genus of itaconate, malonate, or a derivative thereof encompasses a large number of possible small organic compounds having different structural elements, and combinations of structural elements. Each combination of structural elements in itaconate, malonate, or a derivative thereof requires different structural search and/or a different classification based on its structural elements.  
There is a search and/or examination burden for the patentably distinct itaconate, malonate, or a derivative thereof, each such compound requiring a different field of search based on the combination of structural elements present and/or a different classification based on its structural elements. For example, based on their structural elements, the instant itaconate, malonate, or a derivative thereof can be classified, at a minimum, in CPC class A61K 31/194, A61K31/22.	Further, the genus of diseases, disorders, or conditions associated with an inflammatory response or an immune response to be treated encompasses a very large number of distinct diseases/conditions, each having different etiology, symptoms and methods of treatment, and each requiring a different search. Further, a subgenus of such diseases (see instant claim 4) encompasses any disease or condition associated with Ikb- or any cancer; this subgenus, in turn, 
 	Furthermore, the patient population in the method of treatment encompasses patients suffering from any disease, including, as in instant claim 3, cardiovascular infarction, wherein any inflammation or any immune response is to be reduced or prevented. The patient population and the genus of inflammation and immune responses, generally, to be reduced and prevented, encompasses a very large number of patients suffering from distinct diseases/conditions, having different etiology, symptoms and methods of treatment, and each requiring a different search, as well as a large number of inflammation and immune responses to be reduced and prevented, in such patients.

Applicant is required, in reply to this action, to elect:
 a single species of itaconate, malonate, or a derivative thereof, having a distinct chemical structure, from the genus of instant claims 7, 11 or another disclosed, to be used in the method of treatment; and
a specific disease, disorder, or condition associated with an inflammatory response or an immune response to be treated; and
a specific patient population to be treated, characterized by specific inflammation and immune responses to be reduced and prevented in the method of treatment.
 For example, if Applicant elects cancer/tumor (as in instant claims 4-5) as the disease, disorder, or condition associated with an inflammatory response or an immune response to be treated, a specific type of cancer has to be elected.
 as the disease, disorder, or condition associated with an inflammatory response or an immune response to be treated, a specific such disease or condition associated with Ikb- has to be elected from the genus of claim 21 or another disclosed.
In terms of treatment administered, if Applicant elects a compound of formula I as the itaconate, malonate, or a derivative thereof, to be used in the method of treatment, Applicant is required to elect a specific such compound of formula I, having a distinct chemical structure, from the genus of claim 11 or another disclosed.
 	In terms of patient population, if Applicant elects patients suffering from cancer/tumor, Applicant is required to elect patients suffering from a specific type of cancer to be treated.
If Applicant elects patients suffering from cardiovascular infarction (as in instant claim 3) as patient population, Applicant is required to elect a specific inflammation or a specific immune response to be reduced and prevented in said patients.

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all claims are generic. 

REQUIREMENT FOR UNITY OF INVENTION

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA NEAGU/Primary Examiner, Art Unit 1627